Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Enshan Hong on April 14, 2021.
In the claims: 
Claim 1:  in claim 1, before the end period INSERT: - -;  
wherein  the cobalt salt is selected from the group consisting of cobalt fluoride, cobalt chloride, cobalt bromide, cobalt iodide, cobalt acetate, cobalt carbonate, cobalt nitrate, cobalt sulfate, and combinations thereof;

wherein the nitrogen-containing heterocyclic compound is selected from the group consisting of a pyrazole compound, an imidazole compound, a pyridine compound, and a quinolone compound;

and wherein the base metal is selected from the group consisting of iron, zinc, manganese, nickel copper, and aluminum - -.

Claim 6: DELETE: “claim 5” and INSERT: - -claim 1- -.
Cancel claims 4, 5, 7.
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed May 17, 2021. In view of examiner amendments above, claims 1-3, 6, 8, 9 are pending. Claims 4, 5, and 7 are cancelled. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The 35 U.S.C. § 112 first paragraph rejection of claim 4 is moot per cancelation of said claim.  Applicant's arguments that the language in original claim 4 “at least one”  has clearly conveyed to a person of ordinary skill in the art that the cobalt salt can be one, two, or more specific salts recited therein. Therefore, it is believed that expression "combinations" recited in last-filed claim 4 is fully supported by the originally filed application and does not introduce any new matter (Remarks page 6); were carefully considered and were found persuasive.

2. The rejection of claims 1, 3-6, 9 under 35 U.S.C. § 102(a)(1)  over JP2004231542, by Kimitaka et aL is withdrawn per amendments to claims.
3. The rejection of claims 1- 9 under 35 U.S.C. § 103 over JP2004231542, by Kimitaka et al is withdrawn per amendments to claims and per arguments submitted by Applicants.
Applicant's arguments that “Kimitaka discloses a conventional process that utilizes a cobalt carbonyl complex, typically Co2(CO)s, as a catalyst in a process for producing α-hydroxy ester. Kimitaka fails to teach, disclose, or suggest performing a carbonylation esterification reaction in a carbon monoxide atmosphere to obtain the β-hydroxycarboxylic acid ester using a composite catalyst, which comprises a main catalyst, a cocatalyst, and a reducing agent, wherein the main catalyst comprises at least one of a cobalt salt and a cobalt hydroxide, and the reducing agent is a base metal. The cobalt salt, cobalt hydroxide, and reducing agent are all absent in
Kimitaka's process of making a hydroxy ester, such as ethyl-4-cloro-3-hydroxybutanoate
prepared in Example 12. Kimitaka mentions cobalt acetate and a metal selected from Group 8- 10 only in the context of preparing the cobalt carbonyl complex, such as Co2(CO)s, and does not teach, disclose, or suggest using them directly in preparing the hydroxy ester at all.” (Remarks page 11); were carefully considered and were found persuasive.

4. The objection to claim has been addressed by amendment.
Allowable Subject Matter
Claims 1-3, 6, 8, 9 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method for preparing a β-hydroxycarboxylic acid ester, comprising the steps of: mixing an alkylene oxide, a monohydric alcohol, and a composite catalyst, and performing a carbonylation esterification reaction in a carbon monoxide atmosphere to obtain the B-hydroxycarboxylic acid ester;
wherein the composite catalyst comprises a main catalyst, a cocatalyst, and a
reducing agent; the main catalyst comprises at least one of a cobalt salt and a cobalt
hydroxide, the cocatalyst is a nitrogen-containing heterocyclic compound; and
the reducing agent is a base metal wherein the cobalt salt, reducing agent and heterocyclic compounds are as listed in the claim  as amended is novel and non-obvious over the prior art. 

The closest prior art is of the record. The prior art does not teach composite catalyst as claimed for preparing β-hydroxycarboxylic acid ester by carbonylation which are the distinct features of the instantly claimed process.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed
invention and therefore, the claimed invention is deemed novel and unobvious over the
prior art.
Conclusion
In view of examiner amendment above, Claims 1-3, 6, 8, 9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622